DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Claim Status
1. 	This office action is in response to the amendment and comments submitted 5/26/2022.
2.	Claims 13, have been amended. Support for claim 1 is found in [0015] of the instant specification.
3.	Claims 23 and 24 have been cancelled.
4. 	Claims 1-12 being previously cancelled.
5. 	Claims 13-22 are currently pending.


	
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 6/6/2022, and 7/22/2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US20130302653A 1 ), in view of Nakamura et al. (EP3333934A1), in view of Joostberens et al. (DE102013215699A1), and in further view Minamiura et al. (US2015/0333380A1).
	As to claim 13, Pham discloses vehicle [Abstract], comprising: a high-voltage accumulator housing in which a plurality of electric storage cells are arrangeable (housing including a battery module [0006]);
	at least one aeration/ventilation device provided in a wall of the high-voltage accumulator housing, (Air is pulled through vents in housing wall [0024]).
	Pham discloses a battery housing but does not explicitly teach a ventilation device being gas-permeable at least from an interior of the high-voltage accumulator housing to an outer side of the high-voltage accumulator housing. 
	Nakamura discloses a battery housing and further teaches an electronic apparatus case having waterproof and dustproof functions while being provided with a ventilation port for releasing gas or cooling a battery or the like. An electronic apparatus case provided with a ventilation portion on one surface of the case, in which the ventilation portion includes: an outer wall portion provided with a ventilation port; an inner wall portion provided with a ventilation port formed in a staggered manner with respect to the ventilation port of the outer wall portion; and a discharge port provided between the outer wall portion and the inner wall portion. [Abstract]; 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate waterproof and dustproof of Nakamura to improve cooling of the battery [151-153]. 
	Pham discloses a battery housing but is silent on the housing comprising a heater/means for removing a substance.
	Joostberens discloses a battery housing and further teaches means, provided for the aeration/ventilation device (the pressure compensation element of a battery box according to the invention comprises means for heating a [194-195]), for removing a substance which accumulates on the aeration/ventilation device and partially or entirely blocks said aeration/ventilation device (heating may be useful, in particular in the region of the valve at the outer opening, in order to counteract in the case of icing, [194-198].
	Counteracting the icing of the outer opening, thereby not blocking the duct can reduce the risk of temperature condensation in the battery case [177-181, 194-198] 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate heating elements of Joostberens to reduce temperature condensation inside the battery case.
	Pham discloses a vehicle battery pack including a housing [Abstract] and further teaches and monitoring electronics which output a visual and/or acoustic warning message in a passenger compartment of the vehicle (VCM (Vehicle Control Module) 720 is configured to send a signal indicative of a vehicle mode of operation. VCM 720 can communicate details about vehicle performance, e.g., transmission gear (PRNDL), HVAC operation and vehicle mode of operation, particularly for hybrid electric vehicles [0037]), but Pham does not explicitly teach monitoring electronics which output a visual and/or acoustic warning message in a passenger compartment of the vehicle when a specified degree of blockage of the aeration/ventilation device by the substance is exceeded.
	In the same field of endeavor Minamiura discloses a vehicle with an electric storage device [Abstract] with case (42) [0038] and further teaches, 
	In a first aspect of the invention, a temperature regulation system includes an electric storage device, an intake duct, a fan, a filter and a controller. The electric storage device is installed in a vehicle and is configured to perform charge and discharge. The intake duct leads air of a vehicle interior to the electric storage device. The fan is configured to cause the air to be taken into the intake duct. The filter is provided inside the intake duct, and traps foreign matter. The controller is configured to estimate a clogging amount of the foreign matter on the filter. [0007]… The temperature regulation system may further includes an information output unit configured to output information indicating that the filter is clogged with the foreign matter. The controller drives the information output unit when the clogging amount is equal to or greater than a threshold value [0018]… The warning about dust clogging of the filter 20 can be issued before a drop in the temperature regulation ability of the battery pack 40, depending on the value of the threshold value A_th. This allows removing dust from the filter 20, and allows suppressing drops in the temperature regulation ability of the battery pack 40. [0092].
	While Pham’s VCM 720 is configured to send a signal indicative of a vehicle mode of operation. VCM 720 can communicate details about vehicle performance, Pham does not explicitly teach that information regarding the vehicle’s performance would include information regarding the state of the degree of blockage.
	However, Minamiura teaches that the degree of blockage would create a warning condition requiring user action by removing dust from filter 20, as a consequence the user would have to be alerted to the warning in real time. This would necessitate an audio and /or visual indication to the warning condition. Which Pham would apply to the VCM 720 vehicle’s performance information communication.
	Where issuing a “warning” within a vehicle would require a visual and / or acoustic message.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate temperature regulation system elements (controller algorithms, temperature sensor) of Minamiura to maintain a stable temperature inside the battery case.

	As to claim 14, Pham discloses a vehicle with a battery housing but does not explicitly teach the aeration/ventilation device being blocked by ice or removing the ice blockage by heating. 
	Joostberens discloses a battery housing and further teaches (heating may be useful, in particular in the region of the valve at the outer opening, in order to counteract in the case of icing, [196-197]). 
	heating may be useful, in particular in the region of the valve at the outer opening, in order to counteracting the icing of the outer opening [194-198], thereby not blocking the duct can reduce the risk of temperature condensation in the battery case [177-181] 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate heating elements of Joostberens to reduce temperature condensation inside the battery case.
	
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over) Pham et al. (US20130302653A 1 ), in view of Nakamura et al. (EP3333934A1), in view of Joostberens et al. (DE 102013215699 A 1 ), in view Minamiura et al. (US2015/0333380A1), and in further view of Major et al. (US20090071178 A1).

	As to claim 15, Pham discloses a vehicle with a battery case but is silent on the aeration/ventilation device comprising a heater. Nakamura discloses a battery case but is silent on a heater. Joostberens discloses a battery case with heating device but does not explicitly teach a heater.
	Major discloses a vehicle with a battery case (thermal management system 22, [0022]), which includes the HVAC portion 24 and battery portion 26, and further teaches battery duct 44 comprising heater 50 which may be electrically powered [0024]. This allows for preconditioning of the battery pack thus increasing the vehicle electric only range. [0010-0011]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate heater of Major to increase the electric only vehicle range.

	As to claim 16, Pham and Joostberens discloses a battery case but is silent on the aeration/ventilation device comprising an electric heater. 
	Major discloses a battery case and further teaches (heater 50 which may be electrically powered [0024].
	This allows for preconditioning of the battery pack thus increasing the vehicle electric only range. [0010-0011 ]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate heater of Major to increase the electric only vehicle range.

	As to claim 17, Pham and Joostberens discloses a battery case but is silent on 
the heater having at least one heating duct through which a heating medium flows. 
	Major discloses a battery case and further teaches (air flowing from the heaters 48, 50 is allowed to flow into the battery duct 44, Fig. 4 [0025]).

    PNG
    media_image1.png
    596
    1275
    media_image1.png
    Greyscale

(Major Fig. 4 annotated)
	This allows for preconditioning of the battery pack thus increasing the vehicle electric only range. [0010-0011]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate heater of Major to increase the electric only vehicle range.

	As to claim 18, Pham and Joostberens discloses a battery case but is silent on the heating duct has a flow connection to a heating/cooling duct system of the 
high-voltage accumulator. 
	Major discloses a battery case and further teaches (The ability of the battery pack 166 to receive air flow from the HVAC module 128 through the battery duct 144, with the valves 138, 152, 156, 158, 160 directing air flow and the evaporator 142 and heaters 148, 150 cooling/heating the air, [0027]).
	This allows for preconditioning of the battery pack thus increasing the vehicle electric only range. [0010-0011]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate heater of Major to increase the electric only vehicle range.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US20130302653A 1 ), in view of Nakamura et al. (EP3333934A 1 ), in view of Joostberens et al. (DE 102013215699 A 1 ), in view Minamiura et al. (US2015/0333380A1), and in further view of Trevett et al. (US2013/0298419A1). 

	As to claim 19, Pham, Nakamura, and Joostberens disclose a battery but are silent on means for removing comprises an ultrasonic sound generator with which a blocking substance which has accumulated on the aeration/ventilation device is removed. 
	Trevett analogous because the reference is pertinent to the problem of the inventor of removing ice from a surface. Trevett teaches the use of transducers 
(ultrasonic sound generator) to create an ultrasonically reducing surface tension between the surface and the precipitation, and ejecting the precipitation from the surface [001 0]. 
	The system has no visible or moving parts and uses a frequency which is above audible levels for humans or animals. It is therefore effectively completely silent [0041 ]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate transducers of Trevett to remove the ice from a surface because it is a silent water dispersion method [0041].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over) Pham et al. (US20130302653A 1 ), in view of Nakamura et al. (EP3333934A1), in view of Joostberens et al. (DE 102013215699 A 1 ), in view Minamiura et al. (US2015/0333380A1), in view of Major et al. (US20090071178 A1), and in further view of Clemens et al. (EP2533346A 1 ).

	As to claim 20, Pham, Nakamura, Joostberens, and Major disclose an energy storage device but are silent on the heater is switchable on or off, and is switched on only if a temperature measured at a specified location is lower than a specified temperature. 
	Clemens discloses an energy storage device [Abstract] and further teaches by means of a detection device, the signals can be evaluated by the sensors and, if necessary, measures can be taken which remediate the detected abuses. For example, the temperature sensor can induce the switching on of a heating element [338-340]. 
	By means of a detection device, the signals can be evaluated by the sensors and, if necessary, measures can be taken which remediate the detected abuses. 
[0338-0339]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate the detection capability of Clemens to indicate and mitigate the condition.

	As to claim 21, Pham, Nakamura, Joostberens, and Major disclose an energy
storage device but are silent on a sensor that detects whether the aeration/ventilation device is partially or entirely blocked by the snow or ice, and/or the ambient dirt. 
	Clemens discloses an energy storage device and further teaches with a temperature sensor, for example, unwanted freezing of the liquid discharge device can be measured [336-337]. 
	By means of a detection device, the signals can be evaluated by the sensors and, if necessary, measures can be taken which remediate the detected abuses. 
[0338-0339]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate the detection capability of Clemens to indicate and mitigate the condition.

	As to claim 22, Pham, Nakamura, Joostberens, and Major disclose an energy storage device but are silent on a sensor based on an electrical resistance measurement, wherein the resistance to be measured depends on a degree of blockage of the aeration/ventilation device. 
	Clemens discloses an energy storage device and further teaches a temperature sensor [337]. Where it is known common types of temperature sensors are thermistors, and resistance temperature detectors which measure resistance changes which would vary with the degree of blockage [Variohm Eurosensor]. 
	By means of a detection device, the signals can be evaluated by the sensors and, if necessary, measures can be taken which remediate the detected abuses. 
[0338-0339].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pham to incorporate the detection capability of Clemens to indicate and mitigate the condition.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728